DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,771,394. Although the claims at issue are not identical, they are not patentably distinct from each other because the application’s claims merely broaden the scope of the patented claims by not claiming some claim elements (i.e. verifying that the predicted application in the data structure at the network appliance meets a predetermined confidence threshold).
Claim 1 of Instant Application
Claim 1 of US 10,771,394
A method of selecting a network path for transmitting data across a network, the method comprising: 
A method of selecting a network path for transmitting data across a network, the method comprising: 
intercepting, by a network appliance, a DNS response packet from a DNS server to a first computing device;
intercepting, by a network appliance, a DNS response packet from a DNS server to a first computing device;
extracting, by the network appliance, information from the DNS response packet, the extracted information comprising a first IP address for a first domain name;
extracting, by the network appliance, information from the DNS response packet, the extracted information comprising an IP address of the first computing device and a first IP address for a first domain name;
generating a first key representing the first IP address for the first domain name extracted from the DNS response packet;
generating a first key representing the IP address of the first computing device and the first IP address for the first domain name extracted from the DNS response packet;
mapping the first key to the first domain name;
mapping the first key to the first domain name;
receiving, at the network appliance, a first packet of a first flow to be transmitted across a network from the first computing device;
receiving, at the network appliance, a first packet of a first flow to be transmitted across a network from the first computing device;
extracting, by the network appliance, a destination IP address from a header of the first packet;
extracting, by the network appliance, the IP address of the first computing device and a destination IP address from a header of the first packet;
generating a second key representing the extracted information from the header of the first packet of the first flow from the first computing device;
generating a second key representing the extracted information from the header of the first packet of the first flow from the first computing device;
querying a data structure at the network appliance for a match to the second key;
querying a data structure at the network appliance for a match to the second key;
determining that the second key matches the first key present in the data structure;
determining that the second key matches the first key present in the data structure;
predicting an associated application name for the first flow based on the first domain name mapped to the matched first key; and
predicting an associated application name for the first flow based on the first domain name mapped to the matched first key; 

verifying that the predicted application in the data structure at the network appliance meets a predetermined confidence threshold; and
selecting by the network appliance a network path based on the predicted application.
selecting by the network appliance a network path based on the predicted application.


Allowable Subject Matter
Claims 1-21 would be allowable if the terminal disclaimer (for 10,771,394) is timely filed to overcome the rejection based on nonstatutory double patenting, set forth in this Office action
The following is a statement of reasons for the indication of allowable subject matter:  The prior art in the record (in particular, US Pub. 2018/0089994 to Dhondse et al. (hereinafter “Dhondse”)) does not disclose, with respect to claim 1, generating a first key representing the first IP address for the first domain name extracted from the DNS response packet; determining that the second key matches the first key present in the data structure; predicting/inferring an associated application name for the first flow based on the first domain name mapped to the matched first key as claimed.  Rather, Dhondse teaches the system dynamically monitors and collects traffic conditions in real time, performs analytics on the collected traffic data, utilizes a neural network or other self-learning computer to assist in predictive traffic modeling (Abstract).  The invention is directed to predicting/inferring the application name from the limited information that is available in the information in the first packet for the flow.  The same reasoning applies to claims 11 and 18 mutatis mutandis.  
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLEMENCE S HAN whose telephone number is (571)272-3158. The examiner can normally be reached Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLEMENCE S HAN/Primary Examiner, Art Unit 2414